Citation Nr: 0032948	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from May 1977 to December 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the veteran had not submitted well-grounded claims of 
entitlement for both a liver disorder and hepatitis C and 
denied the claims.  In March 2000, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The veteran has been represented throughout this 
appeal by the Georgia Department of Veterans Service.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic liver disorder and hepatitis C as he was initially 
exposed to the claimed disorders by his future wife during 
active service.  Initially, the Board observes that the RO 
denied the veteran's claims of entitlement to service 
connection for both a chronic liver disorder and hepatitis C 
upon its determination that the veteran had not submitted 
well-grounded claims.  The statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran and his representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claims for 
service connection have not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a March 20, 2000 letter, the RO informed the veteran that 
his appeal was being certified for appellate review and his 
claims file was being transferred to the Board.  In May 2000, 
the veteran submitted additional private clinical 
documentation which was received by the Board on June 1, 
2000.  Additional pertinent evidence submitted within ninety 
days following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case unless the benefit 
sought on appeal may be allowed without such referral or the 
veteran expressly waives his procedural right to such a 
referral either in writing or in the record of the hearing on 
appeal.  38 C.F.R. § 20.1304 (2000).  The veteran has not 
waived his right to RO consideration of the new evidence.  
Therefore, the veteran's claims must be remanded to the RO 
for review of the additional evidence.  

A May 2000 written statement from Timothy B. Gilrane, M.D., 
conveys that he was treating the veteran on an ongoing basis.  
The doctor commented that it was a possibility that the 
veteran contracted hepatitis C from his wife.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  A May 2000 written statement 
from Greg Valentine, M.D., relates that the veteran was his 
patient.  Dr. Valentine concluded that the veteran contracted 
hepatitis C from his wife.  Some treatment records from Dr. 
Valentine have been incorporated into the record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic liver disorders 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Timothy B. Gilrane, M.D., Greg 
Valentine, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  Drs. 
Gilrane and Valentine should be 
specifically requested to provide all 
clinical documentation supporting their 
May 2000 opinions.  

2.  Because the veteran's wife, while 
married to another, underwent the 
transfusion at a service department 
facility, the RO should determine if a 
sample remains and whether a Hepatitis C 
LOOKBACK was performed.  If the lookback 
was performed the outcome should be 
established.  If the lookback was not 
performed, it should be determined if a 
sample of the transfused blood remains; 
if so testing for hepatitis C should be 
conducted. 

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic liver 
disorder and hepatitis C.  

5.  If the veteran's claims remain 
denied, the RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses all evidence submitted 
into the record since the statement of 
the case.  

6.  The veteran is informed that there 
remains no evidence linking his hepatitis 
C to service.  Although his wife 
underwent a procedure in 1982, he did not 
marry her until 1990.  There is no 
evidence linking his hepatitis to his 
time in service, including his reported 
relationship with her during service.  We 
invite the veteran to submit evidence 
disclosing a link to service. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


